UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1202


In Re:   JEFFREY M. YOUNG-BEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:08-cv-02722-JFM)


Submitted:   April 28, 2011                  Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey M. Young-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey M. Young-Bey petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2006) petition.             He seeks an order from this

court directing the district court to act.              Our review of the

district court’s docket reveals that the district court denied

Young-Bey’s petition on March 14, 2011.               Accordingly, because

the district court has recently decided Young-Bey’s case, we

deny the mandamus petition as moot.           We grant leave to proceed

in forma pauperis.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                           PETITION DENIED




                                      2